                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DOUGLAS EDWIN DEMPSEY,                         :
    Plaintiff                                  :           No. 1:21-cv-00852
                                               :
       v.                                      :           (Judge Kane)
                                               :           (Magistrate Judge Carlson)
YORK COUNTY COURTS, et al.,                    :
    Defendants                                 :

                                            ORDER

       Before the Court is the May 12, 2021 Report and Recommendation of Magistrate Judge

Carlson (Doc. No. 8), recommending that the Court dismiss pro se Plaintiff Douglas Edwin

Dempsey (“Plaintiff”)’s complaint (Doc. No. 1) pursuant to the Court’s screening obligations

under 28 U.S.C. § 1915(e)(2)(B)(ii). No timely objections to the Report and Recommendation

have been filed.

       AND SO, on this 1st day of June 2021, upon independent review of the record and the

applicable law, IT IS ORDERED THAT:

       1.      The Court ADOPTS Magistrate Judge Carlson’s May 12, 2021 Report and
               Recommendation (Doc. No. 8);

       2.      Plaintiff’s complaint (Doc. No. 1) is DISMISSED WITHOUT PREJUDICE to
               Plaintiff’s right to file an amended complaint within twenty-one (21) days of the
               date of this Order that corrects the deficiencies identified in the Report and
               Recommendation; and


       3.      The above-captioned action is RECOMMITTED to Magistrate Judge Carlson
               for further pretrial management.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
